1

2
                              IN THE UNITED STATES DISTRICT COURT
3
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
4

5
     ERIC LUND, et.al.,                             No. 2:19-cv-02287-JAM-DMC
6
                            Plaintiff,
7
                      vs.                           ORDER EXTENDING TIME FOR RESPONSIVE
8
     JEFFREY DATZMAN, et. al,                       PLEADING TO FIRST AMENDED COMPLAINT
9
                            Defendant.              and STIPULATED CONSENT TO FILE A
10
                                                    SECOND AMENDED COMPLAINT
11

12

13
            The Court having received and considered the stipulations between all named parties in
14
     the case, and the Court having found good cause therefor, IT IS HEREBY ORDERED THAT:
15
            1. Plaintiffs may file a Second Amended Complaint not later than January 28, 2020.
16
            2. The due date for all Defendants to respond to the First Amended Complaint is
17
               extended until the filing of that Second Amended Complaint.
18
            3. Defendants retain all responsive pleading rights to respond to the Second Amended
19
               Complaint under the Federal Rules of Civil Procedure.
20
               4. The time frame for all Defendants to respond to the Second Amended Complaint
21
               shall be governed by the Local Rules and FRCP Rule 15(a)(3).
22

23
     DATED:     1/27/2020                                         /s/ John A. Mendez______________
24
                                                                  United States District Court Judge
25
                                                                  Eastern District of California
26


                                                     1
      [Proposed] ORDER EXTENDING TIME FOR RESPONSIVE PLEADING TO FIRST AMENDED COMPLAINT and STIPULATED
                                 CONSENT TO FILE A SECOND AMENDED COMPLAINT
